      Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC LEBRON SPRINGS,                  :
    Petitioner                        :
                                      :            No. 1:20-cv-1229
      v.                              :
                                      :            (Judge Rambo)
WARDEN H. QUAY,                       :
   Respondent                         :

                                MEMORANDUM

      On July 17, 2020, pro se Petitioner Eric Lebron Springs (“Petitioner”), who

is now incarcerated at the United States Penitentiary in Thomson, Illinois (“USP

Thomson”), initiated the above captioned action by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 and a memorandum in support thereof

(Doc. Nos. 1, 2) while he was incarcerated at the Federal Correctional Institution

Allenwood in White Deer, Pennsylvania (“FCI Allenwood”). In his § 2241 petition,

Petitioner argues that his convictions pursuant to 18 U.S.C. § 924(c) are

unconstitutional in light of recent Supreme Court decisions because Hobbs Act

robbery no longer qualifies as a crime of violence for purposes of § 924(c). (Doc.

No. 1.) Petitioner also filed a motion for leave to proceed in forma pauperis. (Doc.

No. 3.) In an Order dated July 30, 2020, the Court granted Petitioner leave to

proceed in forma pauperis and directed Respondent to file a response. (Doc. No. 6.)

      Responded filed his response on August 19, 2020, asserting that Petitioner’s

§ 2241 petition should be dismissed for lack of jurisdiction. (Doc. No. 9.) In an
       Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 2 of 8




Order dated August 28, 2020, the Court noted that, at that time, there were two (2)

appeals directly relevant to Petitioner’s argument pending before the United States

Court of Appeals for the Third Circuit. (Doc. No. 10.) The Court stayed the above-

captioned action pending the Third Circuit’s decision in United States v. Copes, No.

19-1494, and United States v. Corley, No. 18-3633. (Id.)

       On January 6, 2021, the Third Circuit held that Hobbs Act robbery qualifies

as a crime of violence for purposes of convictions pursuant to 18 U.S.C. § 924(c).

See United States v. Monroe, 837 F. App’x 898, 899 (3d Cir. 2021).1 The Third

Circuit held that “Hobbs Act robbery is still a crime of violence under the ‘elements’

prong’ of § 924(c) because Hobbs Act robbery satisfies § 924(c)(3)(A) using the

categorical approach.” Id. A review of the docket in Corley indicates that on April

28, 2021, the Third Circuit granted the Government’s motion for summary

affirmance, and the mandate issued on May 20, 2021. Corley, No. 18-3633 (3d Cir.)

(Doc. Nos. 62, 63.) Because Copes and Corley have been decided, the Court will

lift the stay previously imposed in the above-captioned action and consider

Petitioner’s § 2241 petition.




1
 Copes’ appeal was consolidated with the appeal filed by appellant Joseph Monroe. Monroe, 837
F. App’x at 899.
                                             2
       Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 3 of 8




I.     BACKGROUND

       In 2009, in the United States District Court for the Eastern District of

Tennessee, Petitioner was convicted of five (5) counts of aiding and abetting Hobbs

Act robbery and five (5) counts of using a firearm during and in the furtherance of a

crime of violence, in violation of 18 U.S.C. §§ 924(c) & 1951. See Springs v. United

States, No. 16-6425, 2017 WL 4315015, at *1 (6th Cir. Apr. 19, 2017). He was

sentenced to 1,338 months of imprisonment. Id. The United States Court of Appeals

for the Sixth Circuit affirmed Petitioner’s convictions and sentence in 2012. Id.

       In 2013, Petitioner filed a motion to vacate his sentence pursuant to 28 U.S.C.

§ 2255. Id. In 2016, while his § 2255 motion was still pending, Petitioner “filed a

motion to supplement, arguing that his Hobbs Act robbery convictions are not crimes

of violence, because Johnson v. United States, 135 S. Ct. 2551 (2015), invalidates

the residual clause in § 924(c)(3)(B).” 2 Id. The district court denied Petitioner’s

§ 2255 motion and supplement. Id. In 2017, the Sixth Circuit denied Petitioner’s

application for a certificate of appealability, concluding that “Johnson did not

invalidate the differently worded residual clause contained in § 924(c)(3)(B), which




2
 In Johnson, the Supreme Court held that the residual clause of the Armed Career Criminal Act,
18 U.S.C. § 924(e)(2)(B), was unconstitutionally vague under principles of due process. Johnson,
135 S. Ct. at 2563.


                                               3
       Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 4 of 8




is narrower than the [Armed Career Criminal Act] residual clause invalidated by

Johnson.” Id. at *2.

       In 2018, Petitioner filed a motion for leave to file a second or successive

§ 2255 motion, asserting that § 924(c)’s residual clause was unconstitutional in light

of Sessions v. Dimaya, 138 S. Ct. 1204 (2018).3 In re Springs, No. 18-5554 (6th

Cir.) (Doc. No. 1). On October 11, 2018, the Sixth Circuit denied Petitioner’s

motion, concluding that Petitioner’s Hobbs Act robbery convictions qualified as

predicate offenses under § 924(c)’s use-of-force clause. Id. (Doc. No. 10). On

January 29, 2020, Petitioner filed another motion for leave to file a second or

successive § 2255 motion, arguing that his § 924(c) convictions are unconstitutional

in light of Johnson and United States v. Davis, 139 S. Ct. 2319 (2019). 4 In re

Springs, No. 20-5100 (6th Cir.) (Doc. No. 1). On June 18, 2020, the Sixth Circuit

denied Petitioner’s motion, concluding that Hobbs Act robbery qualifies as a crime

of violence under § 924(c)(3)’s use-of-force clause. Id. (Doc. No. 11).

       In his § 2241 petition, Petitioner asserts that he is actually innocent of

violating § 924(c)(1)(A) because, as he argues, Hobbs Act robbery is not

categorically a crime of violence under the elements clause. (Doc. No. 1 at 5.)



3
  In Dimaya, the Supreme Court held that the residual clause of the definition of “crime of
violence” within 18 U.S.C. § 16 was unconstitutionally vague. Dimaya, 138 S. Ct. at 1210.
4
 In Davis, the Supreme Court held that § 924(c)(3)(B)’s residual clause, contained in the definition
of a crime of violence, was unconstitutionally vague. Davis, 139 S. Ct. at 2323-24.
                                                 4
      Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 5 of 8




Plaintiff argues that this is so because the “offense can be committed by causing fear

of future injury to property which does not require ‘physical force’ within the

meaning of § 924(c)(3).” (Id.) As relief, Petitioner seeks for his convictions and

sentences under § 923(c) to be vacated. (Id. at 8.)

II.   DISCUSSION

      It is well settled that to challenge the validity of a sentence, a federal prisoner

must file a motion to vacate pursuant to 28 U.S.C. § 2255 in the sentencing court,

which is “already familiar with the facts of the case.” See Boumediene v. Bush, 553

U.S. 723, 774-75 (2008); see also Russell v. Martinez, 325 F. App’x 45, 47 (3d Cir.

2009) (noting that “a section 2255 motion filed in the sentencing court is the

presumptive means for a federal prisoner to challenge the validity of a conviction or

sentence”). Conversely, a federal prisoner may challenge the execution of his

sentence, such as the denial or revocation of parole or the loss of good-time credits,

buy filing a petition pursuant to 28 U.S.C. § 2241 in the district court for the federal

judicial district where he is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla,

542 U.S. 443-44 (2004); Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

However, if a petitioner shows “that a § 2255 motion ‘is inadequate or ineffective to

test the legality of his detention,’ . . . [he may] resort to § 2241 to challenge the

validity of the conviction or sentence.” See Brown v. Mendez, 167 F. Supp. 2d 723,

726 (M.D. Pa. 2001); see also 28 U.S.C. § 2255(e); Litterio v. Parker, 369 F.2d 395,


                                           5
      Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 6 of 8




395 (3d Cir. 1966) (“It is firmly established that the remedy available to a federal

prisoner under 2255 is exclusive in the absence of a showing that such remedy ‘is

inadequate or ineffective to test the legality of [the prisoner’s] detention.’”).

      A motion under § 2255 is not “inadequate or ineffective” if the sentencing

court has previously denied relief. See In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). Nor is a § 2255 motion “inadequate or ineffective” merely because the inmate

“is unable to meet the requirements of [28 U.S.C.] § 2244 and § 2255(h), which

require a federal prisoner to obtain preauthorization from the appropriate United

States Court of Appeals before filing a second or subsequent § 2255 motion in the

sentencing court.” See Miller v. United States, No. 3:19-cv-2159, 2020 WL 820334,

at *2 (M.D. Pa. Jan. 9, 2020), report and recommendation adopted, 2020 WL

815777 (M.D. Pa. Feb. 18, 2020). Moreover, “§ 2255 is not inadequate or ineffective

merely because the petitioner cannot satisfy § 2255’s timeliness or other gatekeeping

requirements.” See Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citing

Dorsainvil, 119 F.3d at 251). The Third Circuit:

      permits access to § 2241 when two conditions are satisfied: First, a
      prisoner must assert a “claim of ‘actual innocence’ on the theory that
      ‘he is being detained for conduct that has subsequently been rendered
      non-criminal by an intervening Supreme Court decision’ and [Third
      Circuit] precedent construing an intervening Supreme Court
      decision”—in other words, when there is a change in statutory caselaw
      that applies retroactively in cases on collateral review. And second, the
      prisoner must be “otherwise barred from challenging the legality of the
      conviction under § 2255.” Stated differently, the prisoner has “had no


                                           6
      Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 7 of 8




      earlier opportunity to challenge his conviction for a crime that an
      intervening change in substantive law may negate.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting

Dorsainvil, 119 F.3d at 251). If a petitioner improperly challenges a federal

conviction or sentence under § 2241, the § 2241 petition must be dismissed for lack

of jurisdiction. See Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002).

      Here, Petitioner challenges his convictions and sentences under § 924(c),

asserting that they must be vacated because Hobbs Act robbery does not qualify as

a crime of violence for purposes of that statute. Petitioner, however, has not met his

burden of demonstrating that a motion under § 2255 is inadequate or ineffective to

challenge the legality of his detention. Moreover, Petitioner’s claim is not premised

on any intervening change in substantive law that would negate the criminal nature

of his conduct so that his conviction is no longer valid. As noted supra, the Third

Circuit has unequivocally held that “completed Hobbs Act robbery necessarily has

as an element the use, attempted use, or threatened use of physical force against the

person or property of another and is therefore categorically a crime of violence

[following Davis].” United States v. Walker, 990 F.3d 316, 326 (3d Cir. 2021).

Likewise, aiding and abetting Hobbs Act robbery meets the statutory definition for

a crime of violence pursuant to § 924(c)(3)(A). See United States v. McKelvey, 773

F. App’x 74, 75 (3d Cir. 2019) (noting that “[a]iding and abetting is not a separate

crime, but rather an ‘alternative charge that permits one to be found guilty as a
                                          7
       Case 1:20-cv-01229-SHR-EB Document 14 Filed 06/09/21 Page 8 of 8




principal for aiding or procuring someone else to commit the offense’”). Petitioner,

therefore, may not rely upon § 2241 to raise his claim that he is actually innocent of

violating § 924(c). Thus, the Court will dismiss Petitioner’s § 2241 petition for lack

of jurisdiction.

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be dismissed for lack of jurisdiction

without prejudice to Petitioner’s right to file a § 2255 motion in the sentencing court,

subject to the pre-authorization requirements set forth in 28 U.S.C. §§ 2244 and

2255(h), as they may apply. Because Petitioner is not detained because of a process

issued by a state court and the petition is not brought pursuant to § 2255, no action

by this Court with respect to a certificate of appealability is necessary.          An

appropriate Order follows.



                                        s/ Sylvia H. Rambo
                                        United States District Judge

Dated: June 9, 2021




                                           8
